Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5-16-22 has been entered and fully considered by the examiner.

Rejoined Claims
Claim 1 is allowable.  Claims 12-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species A, B, and C, and between D and E, as set forth in the Office action mailed on 8 December 2021, is hereby withdrawn and claims 12-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-14, 16, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim has been amended to include limitations from previous claims 4 and 5.  As discussed in the previous rejection, Sprague and Kim discloses a multi-image display apparatus.
Additionally, Kim further teaches wherein the steering optical device comprises a polarization beam splitter (50) configured to reflect light having a first linear polarization component (“50 may reflect light which is polarized in a direction matching the reflective axis” as discussed in [0088]) and transmit light having a second linear polarization component (“50 may transmit light which is polarized in a direction matching the transmissive axis” as discussed in [0088]) that is orthogonal to the first linear polarization component (“transmissive axis and the reflective axis of the augmentation unit 50 may be vertical to each other” as discussed in [0088]), and
wherein the second optical system further comprises a half-transmittance reflector configured to, at a first surface, reflect the light reflected from the polarization beam splitter toward the polarization beam splitter and transmit, at a second surface opposite to the first surface, transmit the external light toward the polarization beam splitter
a partial-transmittance reflector (50 partially transmits light RI as discussed in [0099], and reflects light AI as discussed in [0096]) configured to, at a first surface (51) reflect the light (AI is reflected as discussed in [0096]) and transmit, at a second surface (52) opposite to the first surface (as seen in Fig. 12), transmit the external light (52 transmits light RI through, as seen in Fig. 12).

However, Kim fails to teach that the partial-transmittance reflector is specifically a “half-transmittance” reflector, or wherein the first surface is configured to reflect the light “reflected from the polarization beam splitter toward the polarization beam splitter” and the second surface is configured to transmit the external light “toward the polarization beam splitter.”

Therefore, none of the currently cited references of record teaches or suggest “wherein the second optical system further comprises a half-transmittance reflector configured to, at a first surface, reflect the light reflected from the polarization beam splitter toward the polarization beam splitter and transmit, at a second surface opposite to the first surface, transmit the external light toward the polarization beam splitter” when combined with each of the other currently cited claim limitations.

	Claims 2-9, 12-14, and 16 are dependent upon claim 1, and so are allowable for the same reasons.

Regarding claim 10, the claim has been amended to be in independent form and so is allowable for the same reasons as discussed in the previous rejection.

	Claims 11 and 21 are dependent upon claim 10, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691